Citation Nr: 9903645	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  92-20 200A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for service-connected 
schizophrenia, currently evaluated 70 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1961 to 
April 1962.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 1992 RO decision which denied an increase in a 70 
percent rating for service-connected schizophrenia, and 
denied a total disability compensation rating based on 
individual unemployability (TDIU rating).  In October 1996, 
the Board remanded the case to the RO for further evidentiary 
development.  The case was returned to the Board in November 
1998.  

The issue of a TDIU rating is moot and will not be addressed 
in the present Board decision, in light of the Board's grant 
of a 100 percent schedular rating for schizophrenia.


FINDING OF FACT

The veteran's schizophrenia results in total occupational and 
social impairment.


CONCLUSION OF LAW

The criteria for a rating of 100 percent for schizophrenia 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.132, Code 9202 (1996); 38 C.F.R. § 4.130, Code 9202 (1998).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from September 
1961 to April 1962.  A review of his service medical records 
shows that he was treated for chronic schizophrenic reaction, 
hebephrenic type, with an acute psychotic episode, and 
discharged from service based on this disability.

In a December 1962 decision, the RO established service 
connection for schizophrenic reaction, hebephrenic type, with 
a 30 percent rating.

In a March 1968 decision, the RO assigned an increased 70 
percent rating for schizophrenic reaction, with catatonic and 
hebephrenic features.  Such rating has remained in effect to 
the present.

VA and private medical records in 1990 and 1991 reflect 
treatment for a variety of conditions, including depression, 
schizophrenia, a low back disability, and arteriosclerotic 
heart disease.  An October 1991 treatment note shows that the 
veteran presented with complaints of low back pain; he stated 
that he had not been treated at the mental hygiene clinic for 
two years.  A November 1991 treatment note from the mental 
hygiene clinic shows that the veteran presented with multiple 
somatic complaints as well as complaints of depression.  The 
examiner diagnosed psychotic depression; rule out 
schizophrenia, and prescribed medication. 

In statements received by the RO in December 1991, the 
veteran submitted claims for an increased rating for 
schizophrenia and a TDIU rating.  He asserted that he stopped 
working in July 1991 pursuant to a VA doctor's advice, and 
that his psychiatric disorder and chronic back condition 
rendered him unemployable.  He also stated that he was taking 
medication for a heart condition.  He said that he had 
obtained a high school equivalency diploma (GED) and 
additional training as an automobile mechanic, and that his 
last position was that of an automobile mechanic, from June 
1977 to July 1991.

VA medical records dated from February 1992 to November 1992 
reflect treatment, including medication, for psychiatric 
complaints.  In February 1992, the veteran was diagnosed with 
schizophrenia, in partial remission.  In March 1992, the 
examiner noted that the veteran's mood consisted of self-pity 
and anger, and homicidal and suicidal ideation were present 
without imminent intent; the diagnosis was schizophrenia, by 
history, and depression.  A discharge summary shows that the 
veteran was hospitalized from March to April 1992 for 
complaints of depression and chronic back, leg, and chest 
pain.  He reported occasional suicidal ideation and denied 
hallucinations or illusions.  He denied family or marital 
problems.  He was alert and oriented times three, mood was 
depressed, affect was flat and blunted, thought form was 
circumstantial and blocking, thought content was without 
delusions, memory was intact, general knowledge was adequate, 
and insight and judgment were questionable.  The diagnostic 
assessment was major depressive disorder, schizophrenia, 
mixed personality disorder, chronic low back pain, and 
arteriosclerotic cardiovascular disease.  The current global 
assessment of functioning (GAF) was 60.  A November 1992 
treatment record notes that the veteran complained of low 
back pain and right face numbness; the examiner noted a great 
deal of psychological overlay.

In a July 1992 decision, the RO granted a temporary total 
rating based on hospitalization for service-connected 
schizophrenia, effective March 1992 through April 1992, 
followed by a 70 percent rating for schizophrenia, effective 
May 1992.  The RO denied an increase in the 70 percent rating 
for schizophrenia, and denied entitlement to a TDIU rating.

At a March 1993 VA psychiatric examination, the veteran 
reported that since separation from service, he worked in a 
variety of jobs.  Most recently, he worked as a mechanic for 
14 years, and prior to that, he worked in sales for 9 years.  
He said his last job ended when he was no longer able to 
continue due to his back disability and his heart condition.  
He reported low-grade feelings of depression and paranoia, 
and said his sleep was adequate with medication, his appetite 
and weight were stable, his energy was diminished, and he 
denied suicidal ideation.  Activities of daily living were 
severely circumscribed by emotional reclusion and physical 
difficulties.  He led an inactive life with no hobbies or 
recreational pursuits.  He was not genuinely active in any 
clubs or organizations.  On mental status examination, he was 
alert, articulate, and appropriate, his mood was depressed 
but not suicidal, he was oriented times three, recent and 
remote memory were intact, he had a good fund of general 
information, no present hallucinations or paranoid delusions 
with the current medication, intact arithmetic abilities, 
abstract thinking, and intact judgment. The diagnostic 
impression was major depressive disorder and chronic 
undifferentiated schizophrenia.

A report of a March 1993 VA social work assessment indicates 
that the veteran had unstable angina, shortness of breath, 
chest pains, major depressive disorder, and schizophrenia.  
The veteran stated that he was unable to work, and said every 
time he attempted to do anything, the pain became quite 
intense.  He said his medication made him tired and fatigued, 
he was unable to sleep without his medication, and he was 
sometimes groggy in the morning.  The examiner opined that 
based on the veteran's reported history, she would tend to 
agree that employment would be difficult and/or impossible.

By a statement dated in April 1993, the veteran stated that 
VA doctors in the rehabilitation service and the mental 
hygiene clinic told him he would never work again.  He said 
he had thoughts of hurting others.

Records from the Social Security Administration (SSA) dated 
in May 1993 (including a May 1993 decision by an 
Administrative Law Judge) show that the veteran was awarded 
SSA disability benefits based on severe degenerative gluteal 
muscles, chronic ischemic disease with or without angina, and 
depression.

In September 1993, the veteran submitted recent statements 
from potential employers and friends which collectively 
relate that he was unable to work or obtain a job due to his 
psychiatric condition.

At an October 1993 RO hearing, the veteran reiterated many of 
his assertions, and stated that he had suicidal ideation five 
or six days per week, and violent thoughts about others on 
most days.  He reported sleep impairment, a desire to be 
alone, a mistrust of everyone, and poor concentration.  He 
denied hallucinations and said he did not hear voices.  He 
said he was capable of performing the activities of daily 
living.

VA medical records dated in May 1994 reflect that the veteran 
was hospitalized for ten days for a focal seizure.  On 
admission, the examiner noted that the veteran had a history 
of head trauma times three.  His treatment included 
antidepressant medication, and the discharge diagnoses were 
partial epilepsy, major depression, hypertension, low back 
pain, glaucoma, and history of angina.
 
By a statement dated in October 1994, the veteran said that 
he took an overdose of medication hoping it would put him to 
sleep for a very long time so he would not have to see or put 
up with anyone.

VA medical records dated from 1994 to 1996 reflect treatment 
for a variety of complaints including seizure disorder, 
depression, and schizophrenia, for which he received periodic 
treatment.  An April 1994 treatment record shows that the 
veteran reported suicidal ideation with no intent.  In a 
September 1995 treatment record, the examiner diagnosed 
schizophrenia, hebephrenic type, apparently responding to 
treatment.  A July 1996 treatment note shows that the 
veteran's mood was discouraged, his affect was constricted, 
and there was no evidence of suicidal intention.  The veteran 
denied hallucinations and reported interrupted sleep due to 
pain and obsessive thinking.  The diagnosis was 
schizophrenia.  An August 1996 treatment record shows that 
the veteran requested a statement from the mental hygiene 
clinic regarding his employability.  The veteran said he felt 
down, depressed, suspicious, and paranoid, and had difficulty 
trusting others.  On mental status examination, the examiner 
noted that the veteran had suicidal ideation but had no means 
to do it, and had suicidal ideation for the past 5 years.  
The diagnosis was schizophrenia/depression.  The examiner 
stated that the veteran was "not capable of achieving any 
gainful employment.  In my opinion he is permanently 
disabled.  In addition [he] has multiple physical problems."

A September 1996 VA outpatient treatment record shows that 
the veteran reported suicidal ideation.  The examiner noted 
that the veteran was depressed, diagnosed schizoaffective 
disorder, and offered hospital admission, but the veteran 
declined.  In November 1996, the veteran complained of 
persistent suicidal thoughts; the diagnosis was thought 
disorder and depression.  A December 1996 record shows 
similar symptoms and an assessment of schizoaffective 
disorder.

At a May 1997 VA psychological examination, the veteran 
reported that he had not worked since 1991 due to his 
schizophrenia, and that he had made 6 to 8 suicide attempts.  
He admitted suicidal ideation, but had no immediate plan.  He 
admitted suspiciousness, withdrawal, irritability, 
nervousness, poor sleep, and low energy.  He said he was not 
depressed but was "disgusted."  When asked whether he had 
hallucinations he said he sort of saw things.  He said his 
memory fluctuated.  The examiner noted that the veteran's 
cognitive functions were within normal limits, and noted that 
many patients with a long psychiatric history such as the 
veteran's often had fluctuating cognitive performances.  

Psychological testing was performed in May 1997, and showed 
chronic and multiple psychiatric problems which would be 
consistent with diagnoses including schizophrenia.  The 
examiner noted that the veteran presented as depressed, 
hopeless, and tearful.  He admitted to a history of suicidal 
attempts and plans, but denied a current plan.  He reported a 
prominent lack of trust in others and said he did not trust 
anyone.  His interview behavior, history, and test results 
suggested the presence of both an affective and a psychotic 
disorder, a schizoid adaptation in an individual who was 
paranoid and isolative.  Prominent anxiety, agitation, and 
somatization were also suggested.  The examiner opined that 
physical symptoms were likely to be found without any organic 
cause or without an indication of severity that would account 
for the intensity of the complaint, and that the veteran 
appeared prone to psychotic and depressive episodes.

At a May 1997 VA psychiatric examination, the veteran 
reported that he felt depressed and said that he wished life 
would end, but he denied suicidal intent or plans.  He 
described himself as very mistrustful and did not believe 
people.  He reported homicidal thoughts a few years 
previously.  He denied hallucinations, thought broadcasting, 
or thought insertion.  There was no evidence of a history of 
feelings of influence.  There was no evidence of delusions 
other than his feeling that while in crowds he was 
uncomfortable and the recipient of stares.  On examination, 
he was well-groomed, with a peculiar affect.  He appeared 
bland, somewhat apathetic, and unrelated.  He did not look 
particularly sad, although he reported feeling sad.  He said 
he sometimes felt that others could read his mind.  He denied 
any hallucinations or history of hallucinations.  On 
cognitive function testing he was oriented in all three 
spheres, immediate recall of three items was intact, 
performance of serial 7's was done well, and he remembered 
two of the three items after the intervening serial 7's test.  
He did poorly on similarities testing.  His responses to 
standard judgment questions were not very satisfactory.  The 
examiner noted that on psychological testing, he had 
significant elevations on both depression and schizophrenia 
scales.  The only scale within the normal range was the 
psychopathic deviant scale.  The Axis I diagnosis was 
schizoaffective disorder.  Conditions noted on Axis III 
included arteriosclerotic heart disease, low back pain, and 
partial complex seizure disorder.  The current GAF was 35.

VA outpatient treatment records dated from 1997 to 1998 
reflect ongoing treatment for schizoaffective disorder, 
including medication.  A March 1998 progress note shows that 
the veteran's psychiatric disorder was stable.  In a 
subsequent March 1998 progress note, the veteran's mood was 
anxious, his form of thought was digressive and ruminative, 
and he was able to cope due to support from his wife and a 
restricted lifestyle.  The diagnosis was schizoaffective 
disorder, depressed type.  The examiner opined that the 
veteran was "not able to tolerate the stresses of 
employment."

By a letter dated in March 1998, the veteran reiterated many 
of his assertions, and stated that he was unemployable due to 
his service-connected schizophrenia.  He said he did not like 
to be with other people and he wanted to hurt people.  He 
said he had suicidal ideation, hallucinations, poor 
concentration, depression, and anxiety.

By a letter dated in July 1998, the veteran's spouse stated 
that his disability had worsened, that he was paranoid and 
could not stand to be around others.  She said that when he 
took medication he usually took doses large enough to be 
harmful to him.  She stated he appeared depressed and often 
talked about suicide.  She stated that he was unable to work 
because of his outlook, and because he wanted to hurt others 
or himself if anything went wrong.

A September 1998 VA progress note shows that the veteran's 
mood was anxious with an incongruent affect, and he smiled 
and laughed when experiencing negative emotional states.  He 
had great difficulty dealing with stressful situations, had 
continuous feelings of depression which impaired his ability 
to function independently, and had chronic suicidal ideation.  
The diagnosis was schizophrenia.  The examiner continued his 
anti-psychotic, anti-depressant, and anti-anxiety  
medication, and  opined that the veteran was "not able to 
adapt to social and industrial demands."


II.  Analysis

The veteran's claim for an increase in a 70 percent rating 
for schizophrenia is well grounded, meaning plausible.  The 
file shows that the RO has properly developed the evidence, 
and there is no further VA duty to assist the veteran with 
his claim.  38 U.S.C.A. § 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

During the course of the veteran's appeal, the regulations 
pertaining to psychiatric disabilities were revised, 
effective November 7, 1996.  As the veteran's claim for an 
increased rating for schizophrenia was pending when the 
regulations changed, either the prior or current rating 
criteria may apply, whichever are most favorable to the 
veteran.  Karnas v. Derwinski, 1 Vet. App. 308 (1990).

The Board notes that the RO has assigned Diagnostic Code 9202 
for the veteran's service-connected psychosis.  Code 9202 
pertains to catatonic schizophrenia.  There are other codes, 
for other types of schizophrenia or other psychotic disorders 
(such as schizoaffective disorder, which was diagnosed at the 
last VA examination), which might be more appropriate for the 
veteran's condition.  But the exact code has no bearing on 
the outcome of the case, since the same rating criteria apply 
to any form of psychosis.

The veteran's schizophrenia, his only service-connected 
disability, was initially evaluated under 38 C.F.R. § 4.132, 
Code 9202 (effective prior to November 7, 1996).  This code 
provides that a 100 percent rating is assigned for active 
psychotic manifestations of such extent, severity, depth, 
persistence or bizarreness as to produce total social and 
industrial inadaptability.  A 70 percent rating is assigned 
when there is lesser symptomatology such as to produce severe 
impairment of social and industrial adaptability. 

On November 7, 1996, the rating criteria for mental disorders 
were revised and are now found in 38 C.F.R. § 4.130.  The new 
rating criteria provide that a mental disorder (including 
Code 9202 for catatonic schizophrenia) will be rated 70 
percent when there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The focus of the rating process is on industrial impairment 
from the service-connected psychiatric disorder, and social 
impairment is significant only as it affects earning 
capacity.  38 C.F.R. § 4.129 (effective prior to November 7, 
1996); 38 C.F.R. § 4.126 (effective November 7, 1996).  

Historical records show significant non-service-connected 
physical conditions which adversely affect the veteran's 
industrial and social adaptability.  In fact, it appears that 
SSA disability benefits were awarded in 1993 primarily based 
on such physical conditions.  Impairment related to non-
service-connected conditions may not be considered when 
rating the service-connected schizophrenia.  38 C.F.R. 
§ 4.14.

However, the medical records from recent years also show 
deterioration in the schizophrenia, with increased depression 
and suicidal ideation, and a requirement for continuous 
medication, although the veteran has not been hospitalized 
for this disorder for several years.  The doctor at the last 
VA compensation examination in May 1997 described symptoms of 
schizophrenia (although cognitive functions were fairly 
intact) and opined that the veteran's GAF was 35.  Such a GAF 
score reflects major psychiatric impairment and suggests a 
related inability to work.  Two VA progress notes, dated in 
1998, show that the examiner felt the veteran was 
unemployable due to his schizophrenia.

The Board finds, with application of the benefit-of-the-doubt 
rule (38 U.S.C.A. § 5107(b)), that the veteran's service-
connected schizophrenia alone (with exclusion of non-service-
connected impairment) now results in total occupational and 
social impairment, and such supports a 100 percent rating 
under either the old or new rating criteria.  For these 
reasons, an increased rating to 100 percent for schizophrenia 
is warranted.


ORDER

An increased 100 percent rating for schizophrenia is granted.



		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

